--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TERM NOTE
 
__________, 2010
 
$250,000.00
 
For value received, the undersigned Chembio Diagnostic Systems Inc., a Delaware
corporation, with an address of 3661 Horseblock Rd, Medford, New York11763 (the
"Borrower"), promises to pay to the order of HSBC Bank USA, National
Association, a bank organized under the laws of the United States of America
with an address of One HSBC Center, 18th Floor, Buffalo, New York  14203
(together with its successors and assigns, the "Bank"), the principal amount of
Two Hundred Fifty Thousand Dollars and Zero Cents ($250,000.00) on or before 60
months from the date of this Note (the "Maturity Date"), as set forth below,
together with interest from the date hereof on the unpaid principal balance from
time to time outstanding until paid in full.  The Borrower shall pay consecutive
monthly installments of principal and interest, as
follows:  $4,775.29 commencing on the day which is one month from the date of
this Note or if such day does not exist on the last day of such month, and the
same amount (except the last installment which shall be the unpaid balance) on
the same day of the month as the date of this Note or if such day does not exist
on the last day of each such month thereafter.  The aggregate principal balance
outstanding shall bear interest thereon at a per annum rate equal to Five and
One-Half Percent (5.50%).
 
Notwithstanding anything to the contrary in this Note, the outstanding principal
balance shall bear interest at the rate otherwise set forth in this Note plus an
additional One-Quarter Percent (0.25%) per annum in the event the undersigned
does not maintain a demand deposit account with the HSBC Bank USA, National
Association from which the amounts due under this Note are automatically
deducted.
 
Principal and interest shall be payable at the Bank's main office or at such
other place as the Bank may designate in writing in immediately available funds
in lawful money of the United States of America without set-off, deduction or
counterclaim.  Interest shall be calculated monthly on the basis of a 360-day
year based on twelve (12) thirty (30) day months except that interest due and
payable for a period of less than a full month shall be calculated by
multiplying the actual number of days elapsed in such period by a daily rate
based on said 360-day year.
 
This Note may be prepaid in whole or in part upon thirty (30) days prior written
notice to the Bank. In the event of such prepayment , the Borrower shall pay a
"fixed rate prepayment charge" equal to the excess, if any, of (i) the aggregate
amount of interest which otherwise would have accrued upon the principal amount
so prepaid from the date of such prepayment to the date upon which such
principal would have been paid in the normal course of amortization over (ii)
the amount of interest the Bank would have earned if such prepaid principal
amount were reinvested for the same period at the prevailing market rate on
United States Treasury obligations of the same duration.
 
At the option of the Bank (but automatically in the case of an Insolvency
Default (as hereinafter defined)), this Note shall become immediately due and
payable without notice or demand upon the occurrence at any time of any of the
following events of default (each, an "Event of Default"):  (1)  default of any
liability, obligation, covenant or undertaking of the Borrower, any endorser or
any guarantor hereof to the Bank, hereunder or otherwise, including, without
limitation, failure to pay in full and when due any installment of principal or
interest or default of the Borrower, any endorser or any guarantor hereof under
any other loan document delivered by the Borrower, any endorser or any
guarantor, or in connection with the loan evidenced by this Note or any other
agreement by the Borrower, any endorser or any guarantor with the Bank
continuing for 15 days with respect to any default (other than with respect to
the payment of money for which there is no grace period); (2)  failure of the
Borrower, any endorser or any guarantor hereof to maintain aggregate collateral
security value satisfactory to the Bank continuing for 15 days; (3)  default of
any liability, obligation or undertaking of the Borrower, any endorser or any
guarantor hereof to any other party continuing for 15 days; (4)  if any
statement, representation or warranty heretofore, now or hereafter made by the
Borrower, any endorser or any guarantor hereof in connection with the loan
evidenced by this Note or in any supporting financial statement of the Borrower,
any endorser or any guarantor hereof shall be determined by the Bank to have
been false or misleading in any material respect when made; (5)  if the
Borrower, any endorser or any guarantor hereof is a corporation, trust,
partnership or limited liability company, the liquidation, termination or
dissolution of any such organization, or the merger or consolidation of such
organization into another entity, or its ceasing to carry on actively its
present business or the appointment of a receiver for its property; (6)  the
death of the Borrower, any endorser or any guarantor hereof and, if the
Borrower, any endorser or any guarantor hereof is a partnership or limited
liability company, the death or judicial declaration of incompetence of any
partner or member; (7)  the institution by or against the Borrower, any endorser
or any guarantor hereof of any proceedings under the Bankruptcy Code 11 USC §101
et seq. or any other law in which the Borrower, any endorser or any guarantor
hereof is alleged to be insolvent or unable to pay its debts as they mature, or
the making by the Borrower, any endorser or any guarantor hereof of an
assignment for the benefit of creditors or the granting by the Borrower, any
endorser or any guarantor hereof of a trust mortgage for the benefit of
creditors (each of the foregoing in this subclause, an "Insolvency Default");
(8)  the service upon the Bank of a writ in which the Bank is named as trustee
of the Borrower, any endorser or any guarantor hereof; (9)  a judgment or
judgments for the payment of money shall be rendered against the Borrower, any
endorser or any guarantor hereof, and any such judgment shall remain unsatisfied
and in effect for any period of thirty (30) consecutive days without a stay of
execution; (10)  any levy, lien (including mechanics lien) except as permitted
under any of the other loan documents between the Bank and the Borrower,
seizure, attachment, execution or similar process shall be issued or levied on
any of the property of the Borrower, any endorser or any guarantor hereof;
(11)  the termination or revocation of any guaranty hereof; or (12)  the
occurrence of such a change in the condition or affairs (financial or otherwise)
of the Borrower, any endorser or any guarantor hereof, or the occurrence of any
other event or circumstance, such that the Bank, in its sole discretion, deems
that it is insecure or that the prospects for timely or full payment or
performance of any obligation of the Borrower, any endorser or any guarantor
hereof to the Bank has been or may be impaired.
 
 

--------------------------------------------------------------------------------

 
Any payments received by the Bank on account of this Note shall, at the Bank's
option, be applied first, to accrued and unpaid interest; second, to the unpaid
principal balance hereof; third to any costs, expenses or charges then owed to
the Bank by the Borrower; and the balance to escrows, if any.  Notwithstanding
the foregoing, any payments received after demand for payment shall be applied
in such manner as the Bank may determine.  The Borrower hereby authorizes the
Bank to charge any deposit account which the Borrower may maintain with the Bank
for any payment required hereunder without prior notice to the Borrower.
 
If pursuant to the terms of this Note, the Borrower is at any time obligated to
pay interest on the principal balance at a rate in excess of the maximum
interest rate permitted by applicable law for the loan evidenced by this Note,
the applicable interest rate shall be immediately reduced to such maximum rate
and all previous payments in excess of the maximum rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.
 
The Borrower represents to the Bank that the proceeds of this Note will not be
used for personal, family or household purposes or for the purpose of purchasing
or carrying margin stock or margin securities within the meaning of Regulations
U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts
221 and 224.
 
The Borrower and each endorser and guarantor hereof grant to the Bank a
continuing lien on and security interest in any and all deposits or other sums
at any time credited by or due from the Bank or any Bank Affiliate (as
hereinafter defined) to the Borrower and/or each endorser or guarantor hereof
and any cash, securities, instruments or other property of the Borrower and each
endorser and guarantor hereof in the possession of the Bank or any Bank
Affiliate, whether for safekeeping or otherwise, or in transit to or from the
Bank or any Bank Affiliate (regardless of the reason the Bank or Bank Affiliate
had received the same or whether the Bank or Bank Affiliate has conditionally
released the same) as security for the full and punctual payment and performance
of all of the liabilities and obligations of the Borrower and/or any endorser or
guarantor hereof to the Bank or any Bank Affiliate and such deposits and other
sums may be applied or set off against such liabilities and obligations of the
Borrower or any endorser or guarantor hereof to the Bank or any Bank Affiliate
at any time, whether or not such are then due, whether or not demand has been
made and whether or not other collateral is then available to the Bank or any
Bank Affiliate.
 
No delay or omission on the part of the Bank in exercising any right hereunder
shall operate as a waiver of such right or of any other right of the Bank, nor
shall any delay, omission or waiver on any one occasion be deemed a bar to or
waiver of the same or any other right on any future occasion.  The Borrower and
every endorser or guarantor of this Note, regardless of the time, order or place
of signing, waives presentment, demand, protest, notice of intent to accelerate,
notice of acceleration and all other notices of every kind in connection with
the delivery, acceptance, performance or enforcement of this Note and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral, and to the addition or
release of any other party or person primarily or secondarily liable and waives
all recourse to suretyship and guarantor defenses generally, including any
defense based on impairment of collateral.  To the maximum extent permitted by
law, the Borrower and each endorser and guarantor of this Note waive and
terminate any homestead rights and/or exemptions respecting any premises under
the provisions of any applicable homestead laws, including without limitation,
Section 5206 of the Civil Practice Law and Rules of New York.
 
The Borrower and each endorser and guarantor of this Note shall indemnify,
defend and hold the Bank and the Bank Affiliates and their directors, officers,
employees, agents and attorneys (each an "Indemnitee") harmless against any
claim brought or threatened against any Indemnitee by the Borrower, by any
endorser or guarantor, or by any other person (as well as from attorneys'
reasonable fees and expenses in connection therewith) on account of the Bank's
relationship with the Borrower or any endorser or guarantor hereof (each of
which may be defended, compromised, settled or pursued by the Bank with counsel
of the Bank's selection, but at the expense of the Borrower and any endorser
and/or guarantor), except for any claim arising out of the gross negligence or
willful misconduct of the Bank.
 
The Borrower and each endorser and guarantor of this Note agree to pay, upon
demand, costs of collection of all amounts under this Note including, without
limitation, principal and interest, or in connection with the enforcement of, or
realization on, any security for this Note, including, without limitation, to
the extent permitted by applicable law, reasonable attorneys' fees and
expenses.  Upon the occurrence and during the continuance of an Event of
Default, interest shall accrue at a rate per annum equal to the aggregate of
3.0% plus the rate provided for herein.  If any payment due under this Note is
unpaid for 10 days or more, the Borrower shall pay, in addition to any other
sums due under this Note (and without limiting the Bank's other remedies on
account thereof), a late charge equal to the greater of $15 or 5.0% of such
unpaid amount (which amount shall be subject to and limited so as to not be in
violation of the provisions of Section 254-b of New York Real Property Law, if
applicable).
 
This Note shall be binding upon the Borrower and each endorser and guarantor
hereof and upon their respective heirs, successors, assigns and legal
representatives, and shall inure to the benefit of the Bank and its successors,
endorsees and assigns.
 
The liabilities of the Borrower and any endorser or guarantor of this Note are
joint and several; provided, however, the release by the Bank of the Borrower or
any one or more endorsers or guarantors shall not release any other person
obligated on account of this Note.  Any and all present and future debts of the
Borrower to any endorser or guarantor of this Note are subordinated to the full
payment and performance of all present and future debts and obligations of the
Borrower to the Bank.  Each reference in this Note to the Borrower, any
endorser, and any guarantor, is to such person individually and also to all such
persons jointly.  No person obligated on account of this Note may seek
contribution from any other person also obligated, unless and until all
liabilities, obligations and indebtedness to the Bank of the person from whom
contribution is sought have been irrevocably satisfied in full.  The release or
compromise by the Bank of any collateral shall not release any person obligated
on account of this Note.
 
 

--------------------------------------------------------------------------------

 
 
The Borrower and each endorser and guarantor hereof each authorizes the Bank to
complete this Note if delivered incomplete in any respect.  A photographic or
other reproduction of this Note may be made by the Bank, and any such
reproduction shall be admissible in evidence with the same effect as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence.
 
The Borrower will from time to time execute and deliver to the Bank such
documents, and take or cause to be taken, all such other further action, as the
Bank may request in order to effect and confirm or vest more securely in the
Bank all rights contemplated by this Note or any other loan documents related
thereto (including, without limitation, to correct clerical errors) or to vest
more fully in or assure to the Bank the security interest in any collateral
securing this Note or to comply with applicable statute or law.
 
This Note is delivered to the Bank at one of its offices and shall be governed
by the laws of the State of New York without giving effect to the conflicts of
laws principles thereof.
 
Any notices under or pursuant to this Note shall be deemed duly received and
effective if delivered in hand to any officer or agent of the Borrower or Bank,
or if mailed by registered or certified mail, return receipt requested,
addressed to the Borrower or Bank at the address set forth in this Note or as
any party may from time to time designate by written notice to the other party.
 
The term "Bank Affiliate" as used in this Note shall mean any "Affiliate" of the
Bank or any lender acting as a participant under any loan arrangement between
the Bank and the Borrower(s).  The term "Affiliate" shall mean with respect to
any person, (a) any person which, directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such person, or (b) any person who is a director or officer (i) of such person,
(ii) of any subsidiary of such person, or (iii) any person described in clause
(a) above.  For purposes of this definition, control of a person shall mean the
power, direct or indirect, (x) to vote 5% or more of the Capital Stock having
ordinary voting power for the election of directors (or comparable equivalent)
of such person, or (y) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.  Control may be by
ownership, contract, or otherwise.
 
No change in any provision of this Note may be made except by a writing signed
by authorized signers of both parties to this Note, except that the Bank is
authorized to fill in any blank spaces and to otherwise complete this Note and
correct any patent errors herein.
 
All of the Bank's rights and remedies not only under the provisions of this Note
but also under any other agreement or transaction shall be cumulative and not
alternative or exclusive, and may be exercised by the Bank at such time or times
and in such order of preference as the Bank in its sole discretion may
determine.
 
IN ANY ACTION, SUIT OR PROCEEDING IN RESPECT OF OR ARISING OUT OF THIS NOTE,
BORROWER AND EACH INDORSER WAIVE (i) THE RIGHT TO INTERPOSE ANY SET-OFF OR
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION, (ii) ANY OBJECTION BASED ON FORUM NON
CONVENIENS OR VENUE AND (iii) ANY CLAIM FOR CONSEQUENTIAL, PUNITIVE OR SPECIAL
DAMAGES.
 
The Borrower and each endorser and guarantor of this Note each irrevocably
submits to the nonexclusive jurisdiction of any Federal or state court sitting
in New York, over any suit, action or proceeding arising out of or relating to
this Note.  Each of the Borrower and each endorser and guarantor irrevocably
waives, to the fullest extent it may effectively do so under applicable law, any
objection it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in any such court and any claim that the same
has been brought in an inconvenient forum.  Each of the Borrower and each
endorser and guarantor hereby consents to any and all process which may be
served in any such suit, action or proceeding, (i) by mailing a copy thereof by
registered and certified mail, postage prepaid, return receipt requested, to the
Borrower's, endorser's or guarantor's address shown below or as notified to the
Bank and (ii) by serving the same upon the Borrower(s), endorser(s) or
guarantor(s) in any other manner otherwise permitted by law, and agrees that
such service shall in every respect be deemed effective service upon the
Borrower or such endorser or guarantor.
 
THE BORROWER, EACH ENDORSER AND GUARANTOR AND THE BANK EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AND AFTER AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL, (A) WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING IN CONNECTION WITH THIS NOTE, ANY OF THE OBLIGATIONS OF THE BORROWER,
EACH ENDORSER AND GUARANTOR TO THE BANK, AND ALL MATTERS CONTEMPLATED HEREBY AND
DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND (B) AGREES NOT TO SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT
BE, OR HAS NOT BEEN, WAIVED.  THE BORROWER,  EACH ENDORSER AND GUARANTOR AND THE
BANK EACH CERTIFIES THAT NEITHER THE BANK NOR ANY OF ITS REPRESENTATIVES, AGENTS
OR COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT IN
THE EVENT OF ANY SUCH PROCEEDING SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL
BY JURY.
 
 
 

--------------------------------------------------------------------------------

 


 
 
Executed as of __________, 2010.
 



 
Borrower:



 
Chembio Diagnostic Systems Inc.





 
By:
_________________________

 
Name:

 
Title:





 
3661 Horseblock Rd

 
Medford, New York

 
11763




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------